Citation Nr: 1615714	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for major depressive disorder.   

2.  Entitlement to an initial disability rating higher than 10 percent for ankylosing spondylitis (claimed as lower back pain).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a neck/cervical spine disorder.

4.  Entitlement to service connection for unspecified chest pain.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to nonservice connected pension.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010 and September 2012 by the Department of Veterans Affairs (VA).  The 2010 rating decision, issued by the Columbia, South Carolina RO, granted service connection for depression with a rating of 30 percent effective May 5, 2010; and denied a rating higher than 10 percent for ankylosing spondylitis; service connection for chest pain, fibromyalgia, and chronic fatigue syndrome; entitlement to nonservice-connected pension; and entitlement to individual unemployability.  The 2012 rating decision issued by the Houston RO, continued a prior denial of service connection for neck/cervical spine disorder.  Jurisdiction is presently with the Houston RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his February 2012 and July 2015 substantive appeals (VA Form 9) the Veteran requested a videoconference Board hearing, which was scheduled for October 15, 2015.  Unfortunately, notice of the hearing was sent to the wrong address.  

In a Report of Contact dated September 22, 2015, the RO acknowledged that the Veteran had changed his address, but the RO did not re-send notice to the Veteran of the upcoming Board hearing or reschedule the matter.  As the Veteran's request for a new Board hearing was made prior to issuance of a Board decision, and as it has not been withdrawn, the case is remanded for scheduling of said.  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran and his attorney of said in accordance with 38 C.F.R. § 19.76.  Document the claims file accordingly.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

